Court of Appeals
of the State of Georgia

                                                 November 13, 2017
                                        ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A17A2032. REIS et al. v. OOIDA RISK RETENTION GROUP, INC.

      Plaintiffs Candice Reis and Melvin Williams (collectively “Plaintiffs”) filed
a direct action against OOIDA Risk Retention Group, Inc. (“OOIDA”) for injuries
stemming from an automobile accident. OOIDA moved for summary judgment, in
part, based upon federal preemption. The trial court agreed and found that the
Liability Risk Retention Act, 15 U. S. C. § 3901, et seq., preempted Plaintiffs’ direct
action against OOIDA. Reis appeals from that ruling.


      The Supreme Court has determined that preemption cases invoke its
constitutional question jurisdiction. See Babies Right Start, Inc. v. Ga. Dept. of Pub.
Health, 293 Ga. 553, 554 (1) (748 SE2d 404) (2013); Ward v. McFall, 277 Ga. 649,
651 (1) (593 SE2d 340) (2004). Accordingly, this appeal is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                         11/13/2017
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.